                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

_______________________________________
                                       )
SIONYX, LLC and PRESIDENT AND          )
FELLOWS OF HARVARD COLLEGE,            )
                                       )
            Plaintiffs,                )
                                       )           Civil Action No.
      v.                               )           15-13488-FDS
                                       )
HAMAMATSU PHOTONICS K.K.;              )
HAMAMATSU CORPORATION;                 )
OCEAN OPTICS, INC.; and                )
DOES 1 THROUGH 10,                     )
                                       )
            Defendants.                )
_______________________________________)

                                FINAL JUDGMENT AND ORDER

SAYLOR, J.

      In accordance with the jury verdict rendered May 9, 2019, and the post-trial rulings of

this Court on July 25, 2019, it is hereby ORDERED, ADJUDGED, AND DECREED as follows:

      1.     Judgment is entered in favor of plaintiff SiOnyx, LLC against defendant

             Hamamatsu Photonics K.K. as to its claim for breach of contract in the amount of

             $796,469.00, plus pre-judgment interest in the amount of $1,091,481.00, for a

             total judgment of $1,887,950.00.

      2.     Judgment is entered in favor of plaintiff SiOnyx, LLC against defendant

             Hamamatsu Corporation as to its claim for unjust enrichment in the amount of

             $580,640.00, plus pre-judgment interest in the amount of $660,536.00, for a total

             judgment of $1,241,176.00.

      3.     Plaintiff SiOnyx, LLC is awarded post-judgment interest at the rate established by
     28 U.S.C. § 1961, which is 2.40%.

4.   Judgment is entered in favor of plaintiffs SiOnyx, LLC and the President and

     Fellows of Harvard College and against defendant Hamamatsu Photonics K.K. as

     to its claim that Hamamatsu Photonics K.K. willfully infringed United States

     Patent No. 8,080,467.

5.   Judgment is entered in favor of plaintiff SiOnyx, LLC and against defendant

     Hamamatsu Photonics K.K on its claim for correction of ownership, and declaring

     that Dr. James Carey is a co-inventor of United States Patent No. 8,080,467 and

     should be named as such on the patent.

6.   Judgment is entered awarding and transferring ownership of the following United

     States Patents to SiOnyx, LLC: No. 9,614,109; No. 9,293,499; No. 9,190,551;

     No. 8,994,135; No. 8,916,945; No. 8,884,226; No. 8,742,528; No. 8,629,485; and

     No. 8,564,087.

7.   Hamamatsu Photonics K.K. and Hamamatsu Corporation are ordered to provide

     SiOnyx, LLC and the President and Fellows of Harvard College, within 60 days

     of this final judgment and order, with an accounting of sales of any products

     between April 5, 2019, and July 25, 2019, practicing any of the following United

     States Patents: No. 9,614,109; No. 9,293,499; No. 9,190,551; No. 8,994,135; No.

     8,916,945; No. 8,884,226; No. 8,742,528; No. 8,629,485; and No. 8,564,087.

8.   Except as may be otherwise authorized by agreement, Hamamatsu Photonics K.K.

     and Hamamatsu Corporation, and their officers, agents, servants, employees,

     attorneys, and all other persons acting in concert or participation with them, are

     hereby permanently enjoined from making, using, offering for sale, selling, or



                                           2
              importing products practicing the following United States Patents: No.

              9,614,109; No. 9,293,499; No. 9,190,551; No. 8,994,135; No. 8,916,945; No.

              8,884,226; No. 8,742,528; No. 8,629,485; and No. 8,564,087.

      9.      Except as may be otherwise authorized by agreement, Hamamatsu Photonics K.K.

              and Hamamatsu Corporation, and their officers, agents, servants, employees,

              attorneys, and all other persons acting in concert or participation with them, are

              hereby permanently enjoined from making, using, offering for sale, selling, or

              importing products practicing United States Patent No. 8,080,467.

So Ordered.



                                                            /s/ F. Dennis Saylor
                                                            F. Dennis Saylor IV
Dated: July 26, 2019                                        United States District Judge




                                                    3
